DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidheswaran et al. (US 2014/0255283 A1) in view of Hoke et al. (US 2003/0166466 A1).
Regarding Claim 1, Sidheswaran et al. reference discloses a catalyst composition comprising 
manganese oxide (Abstract); and
wherein the catalyst composition is adapted to remove one or more of formaldehyde, ozone, carbon monoxide, nitrogen oxide, amines, sulfur compounds, thiols, chlorinated hydrocarbons, or volatile organic compounds from an unpurified air supply (Abstract – reducing or removing particle, a VOC and/or ozone from a gas), and wherein a BJH pore volume of the catalyst composition ranges from about 0.3 mL/g to about 1.5 mL/g (Paragraph [0144] – the manganese oxide were highly porous and had monodisperse nanospherical particles with diameter smaller than 50 nm or pore volume less than 7.45 mL/g).
However, Sidheswaran et al. does not disclose bentonite and polymer binder. Hoke et al. reference discloses a method for improving the adhesion of catalytic and adsorption compositions to surfaces wherein ozone treating catalyst compositions comprises manganese compounds including manganese oxide including non-stoichiometric manganese dioxide (Paragraph [0071]) and the use of compositions comprising the cryptomelane form of alpha manganese oxide which also contain a polymeric binder (Paragraph [0074]) and the adhesion of catalytic and adsorption compositions to surfaces may be improved by the incorporation of clay minerals as adhesion promoters. Such clay minerals include but are not limited to attapulgite, smectites (e.g., montmorillonite, bentonite, beidellite, nontronite, hectorite, saponite, etc.), kaolinite, talc, micas, and synthetic clays (e.g., Laponite sold by Southern Clay Products) (Paragraph [0232]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bentonite and polymeric binder for the claimed catalyst composition, since Hoke et al. states at Paragraph [0240] that the use of combination of clay minerals and water based silicone resin polymer emulsions is anticipated to produce an even greater improvement in the adhesion of catalyst and adsorption compositions to metal surfaces than when either adhesion aid is used alone.
Regarding Claim 2, Sidheswaran et al. and Hoke et al. references disclose the catalyst composition of claim 1, wherein the polymer binder is selected from a group consisting of polyethylene, polypropylene, polyolefin copolymers, polyisoprene, polybutadiene, polybutadiene copolymers, chlorinated rubber, nitrile rubber, polychloroprene, ethylene- propylene-diene elastomers, polystyrene, polyacrylate, polymethacrylate, polyacrylonitrile, poly(vinyl esters), poly(vinyl halides), polyamides, (Hoke et al. – Paragraph [0108]).
Regarding Claim 3, Sidheswaran et al. and Hoke et al. references disclose the catalyst composition of claim 1, wherein the manganese oxide comprises cryptomelane, birnessite, vernadite, manganese oxide polymorph I, poorly crystalline cryptomelane, amorphous manganese oxide, polymorphs thereof, or mixtures thereof (Sidheswaran et al. - Figure 1A – manganese oxide (A-treated at 100oC and Table 2) and Hoke et al. – Paragraph [0011] – hollandite, cryptomelane etc).
Regarding Claim 4, Sidheswaran et al. and Hoke et al. references disclose the catalyst composition of claim 1, wherein a chloride content of the catalyst composition is less than 1 wt% based on a total weight of the catalyst composition, or wherein a sulfate content of the catalyst composition is less than 1 wt% based on a total weight of the catalyst composition (Sidheswaran et al. - Paragraphs [0044], [0120], [0146] and Table 3 and Hoke et al. – Paragraph [0077]).
Regarding Claim 5, Sidheswaran et al. and Hoke et al. references disclose the catalyst composition of claim 1, further comprising an inorganic oxide comprising one or more of ceria, zirconia, silica, titania, alumina, iron, lanthanum, praseodymium, samarium (Hoke et al. – Paragraph [0083]).
Regarding Claim 6, Sidheswaran et al. and Hoke et al. references disclose the catalyst composition of claim 1, wherein the catalyst composition is disposed on a solid substrate, wherein the solid substrate comprises one or more of a polymer substrate, a ceramic substrate, a metallic substrate, a foam substrate, or a paper substrate (Sidheswaran et al. - Paragraphs [0058] – fibrous particle filter, [0059] – a viscous tackifiler, [0061] and [0083]– an activated carbon fiber cloth, and [0130] – alumina filter holder and Hoke et al. – Paragraphs [0083]-[0091]) .
Sidheswaran et al. – Abstract and Paragraphs [0017] and Hoke et al. – Abstract, Figures 1, 2, 3, 4, and 6 and Paragraph [0013]).
Regarding Claim 9, Sidheswaran et al. discloses the catalyst device adapted to remove one or more of formaldehyde, ozone, carbon monoxide, nitrogen oxide, amines, sulfur compounds, thiols, chlorinated hydrocarbons, or volatile organic compounds from an unpurified air supply (Abstract – reducing or removing particle, a VOC and/or ozone from a gas), the catalyst device comprising: 
a housing (Figure 7); and 
a catalyst composition disposed in the housing, wherein the catalyst composition comprises manganese oxide (Abstract and Figures 5, 6, and 7), and wherein a BJH pore volume of the catalyst composition ranges from about 0.3 mL/g to about 1.5 mL/g (Paragraph [0144] – the manganese oxide were highly porous and had monodisperse nanospherical particles with diameter smaller than 50 nm or pore volume less than 7.45 mL/g).
However, Sidheswaran et al. does not disclose bentonite and polymer binder. Hoke et al. reference discloses a method for improving the adhesion of catalytic and adsorption compositions to surfaces wherein ozone treating catalyst compositions comprises manganese compounds including manganese oxide including non-stoichiometric manganese dioxide (Paragraph [0071]) and the use of compositions comprising the cryptomelane form of alpha manganese oxide which also contain a polymeric binder (Paragraph [0074]) and the adhesion of catalytic and adsorption compositions to surfaces may be improved by the incorporation of clay minerals as adhesion promoters. Such clay minerals include but are not limited to attapulgite, smectites (e.g., montmorillonite, bentonite, beidellite, nontronite, hectorite, saponite, etc.), kaolinite, talc, micas, and synthetic clays (e.g., Laponite (Paragraph [0232]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bentonite and polymeric binder for the claimed catalyst composition, since Hoke et al. states at Paragraph [0240] that the use of combination of clay minerals and water based silicone resin polymer emulsions is anticipated to produce an even greater improvement in the adhesion of catalyst and adsorption compositions to metal surfaces than when either adhesion aid is used alone.
Regarding Claim 10, Sidheswaran et al. and Hoke et al. references disclose the catalyst device of claim 9, wherein the polymer binder is selected from a group consisting of polyethylene, polypropylene, polyolefin copolymers, polyisoprene, polybutadiene, polybutadiene copolymers, chlorinated rubber, nitrile rubber, polychloroprene, ethylene- propylene-diene elastomers, polystyrene, polyacrylate, polymethacrylate, polyacrylonitrile, poly(vinyl esters), poly(vinyl halides), polyamides, cellulosic polymers, polyimides, acrylics, vinyl acrylics, styrene acrylics, polyvinyl alcohols, thermoplastic polyesters, thermosetting polyesters, poly(phenylene oxide), poly(phenylene sulfide), poly(tetrafluoroethylene), polyvinylidene fluoride, poly(vinlyfluoride), ethylene chlorotrifluoroethylene copolymer, polyamide, phenolic resins, polyurethane, acrylic/styrene acrylic copolymer latex, silicone polymers, and combinations thereof (Hoke et al. – Paragraph [0108]).
Regarding Claim 11, Sidheswaran et al. and Hoke et al. references disclose the catalyst device of claim 9, wherein the manganese oxide comprises cryptomelane, birnessite, vernadite, manganese oxide polymorph I, poorly crystalline cryptomelane, amorphous manganese oxide, polymorphs thereof, or mixtures thereof (Sidheswaran et al. - Figure 1A – manganese oxide (A-treated at 100oC and Table 2).
Regarding Claim 12, Sidheswaran et al. and Hoke et al. references disclose the catalyst device of claim 9, wherein a chloride content of the catalyst composition is less than 1 wt% based on a total weight of the catalyst composition, or wherein a sulfate content of the catalyst composition is less than (Sidheswaran et al. - Paragraphs [0044], [0120], [0146] and Table 3 and Hoke et al. – Paragraph [0077]).
Regarding Claim 13, Sidheswaran et al. and Hoke et al. references disclose the catalyst device of claim 9, further comprising an inorganic oxide comprising one or more of ceria, zirconia, silica, titania, alumina, iron, lanthanum, praseodymium, samarium (Hoke et al. – Paragraph [0083]).
Regarding Claim 14, Sidheswaran et al. and Hoke et al. references disclose the catalyst device of claim 9, wherein the catalyst device is incorporated into an air filter of a device selected from a group consisting of a portable air purifier, a heating, ventilation, and air conditioning (HVAC) system, a motor vehicle, a railed vehicle, a watercraft, an aircraft, and a spacecraft (Sidheswaran et al. – Abstract and Paragraphs [0017] and Hoke et al. – Abstract, Figures 1, 2, 3, 4, and 6 and Paragraph [0013]).
Regarding Claim 15, Sidheswaran et al. and Hoke et al. references disclose the catalyst device of claim 9, wherein the catalyst composition is in a form of a washcoat disposed on a solid substrate in the housing (Sidheswaran et al. – Figure 7 and Paragraph [0130] and Hoke et al. – Abstract and Paragraph [0049]).
Regarding Claim 19, Sidheswaran et al. method of preparing catalyst coating, the method comprising: 
depositing manganese oxide onto a substrate to form the catalyst coating on the substrate (Paragraph [0130]), wherein a BJH pore volume of the catalyst coating ranges from about 0.3 mL/g to about 1.5 mL/g (Paragraph [0144] – the manganese oxide were highly porous and had monodisperse nanospherical particles with diameter smaller than 50 nm or pore volume less than 7.45 mL/g).
However, Sidheswaran et al. does not disclose the step of mixing manganese oxide, bentonite and a polymer binder in water to form a slurry. Hoke et al. reference discloses a method for improving the adhesion of catalytic and adsorption compositions to surfaces wherein ozone treating catalyst compositions comprises manganese compounds including manganese oxide including non-(Paragraph [0071]) and the use of compositions comprising the cryptomelane form of alpha manganese oxide which also contain a polymeric binder (Paragraph [0074]) and the adhesion of catalytic and adsorption compositions to surfaces may be improved by the incorporation of clay minerals as adhesion promoters. Such clay minerals include but are not limited to attapulgite, smectites (e.g., montmorillonite, bentonite, beidellite, nontronite, hectorite, saponite, etc.), kaolinite, talc, micas, and synthetic clays (e.g., Laponite sold by Southern Clay Products) (Paragraph [0232]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bentonite and polymeric binder for the claimed catalyst composition, since Hoke et al. states at Paragraph [0240] that the use of combination of clay minerals and water based silicone resin polymer emulsions is anticipated to produce an even greater improvement in the adhesion of catalyst and adsorption compositions to metal surfaces than when either adhesion aid is used alone.
Regarding Claim 20, Sidheswaran et al. and Hoke et al. references disclose the method of claim 19, wherein the polymer binder is selected from a group consisting of polyethylene, polypropylene, polyolefin copolymers, polyisoprene, polybutadiene, polybutadiene copolymers, chlorinated rubber, nitrile rubber, polychloroprene, ethylene- propylene-diene elastomers, polystyrene, polyacrylate, polymethacrylate, polyacrylonitrile, poly(vinyl esters), poly(vinyl halides), polyamides, cellulosic polymers, polyimides, acrylics, vinyl acrylics, styrene acrylics, polyvinyl alcohols, thermoplastic polyesters, thermosetting polyesters, poly(phenylene oxide), poly(phenylene sulfide), poly(tetrafluoroethylene), polyvinylidene fluoride, poly(vinlyfluoride), ethylene chlorotrifluoroethylene copolymer, polyamide, phenolic resins, polyurethane, acrylic/styrene acrylic copolymer latex, silicone polymers, and combinations thereof (Hoke et al. – Paragraph [0108]).
Regarding Claim 21, Sidheswaran et al. and Hoke et al. references disclose the method of claim 19, wherein the manganese oxide comprises cryptomelane, birnessite, vernadite, manganese oxide (Sidheswaran et al. - Figure 1A – manganese oxide (A-treated at 100oC and Table 2) and Hoke et al. – Paragraph [0011] – hollandite, cryptomelane etc).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidheswaran et al. (US 2014/0255283 A1) in view of Hoke et al. (US 2003/0166466 A1) and Mein et al. (US Patent No. 4,290,923).
Regarding Claim 7, Sidheswaran et al. and Hoke et al. references disclose the catalyst composition of claim 1 including manganese oxide catalyst in a particle form (Paragraph [0058]). However, neither Sidheswaran nor Hoke et al. references disclose that the catalyst composition is in a form of an extrudate. Mein et al. reference discloses a rare-earth manganese oxidation catalysts in the form of dried porous catalytic pellets accomplishing by mixing with a suitable binder and pelletized such as bentonite and alumina (Examples I-V). It would have been obvious to one having ordinary skill in the art the effective filing date of the claimed invention to use the manganese oxide catalyst formed extrusion with a suitable binder such as alumina as taught by Mein et al., since Mein et al. states at Abstract that such a modification would result in the oxidation catalyst having high efficiency, long life, and optimum activity at reasonable temperatures.
Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mein et al. (US Patent No. 4,290,923) in view of Sidheswaran et al. (US 2014/0255283 A1) and Hoke et al. (US 2003/0166466 A1).
Regarding Claim 16, Mein et al. reference discloses a method of preparing an extruded catalyst, the method comprising: 
mixing manganese oxide and water to form an extrudable paste (Examples I-V); and 
extruding the paste to form the extruded catalyst (Column 4, Lines 38-60).
(Paragraph [0144] – the manganese oxide were highly porous and had monodisperse nanospherical particles with diameter smaller than 50 nm or pore volume less than 7.45 mL/g). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the manganese dioxide catalyst in the claimed BET range as taught by Sidheswaran et al., since Sidheswaran et al. states at Paragraphs [0073] and [0074] that such a modification would improve indoor air quality and protect health without simultaneous reductions in ventilation. 
Also, Hoke et al. reference discloses a method for improving the adhesion of catalytic and adsorption compositions to surfaces wherein ozone treating catalyst compositions comprises manganese compounds including manganese oxide including non-stoichiometric manganese dioxide (Paragraph [0071]) and the use of compositions comprising the cryptomelane form of alpha manganese oxide which also contain a polymeric binder (Paragraph [0074]) and the adhesion of catalytic and adsorption compositions to surfaces may be improved by the incorporation of clay minerals as adhesion promoters. Such clay minerals include but are not limited to attapulgite, smectites (e.g., montmorillonite, bentonite, beidellite, nontronite, hectorite, saponite, etc.), kaolinite, talc, micas, and synthetic clays (e.g., Laponite sold by Southern Clay Products) (Paragraph [0232]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bentonite and polymeric binder for the claimed catalyst composition, since Hoke et al. states at Paragraph [0240] that the use of combination of clay minerals and water based silicone resin polymer 
Regarding Claim 17, Mein et al., Sidheswaran et al. and Hoke et al. references disclose the method of claim 16, wherein the polymer binder is selected from a group consisting of polyethylene, polypropylene, polyolefin copolymers, polyisoprene, polybutadiene, polybutadiene copolymers, chlorinated rubber, nitrile rubber, polychloroprene, ethylene- propylene-diene elastomers, polystyrene, polyacrylate, polymethacrylate, polyacrylonitrile, poly(vinyl esters), poly(vinyl halides), polyamides, cellulosic polymers, polyimides, acrylics, vinyl acrylics, styrene acrylics, polyvinyl alcohols, thermoplastic polyesters, thermosetting polyesters, poly(phenylene oxide), poly(phenylene sulfide), poly(tetrafluoroethylene), polyvinylidene fluoride, poly(vinlyfluoride), ethylene chlorotrifluoroethylene copolymer, polyamide, phenolic resins, polyurethane, acrylic/styrene acrylic copolymer latex, silicone polymers, and combinations thereof (Hoke et al. – Paragraph [0108]).
Regarding Claim 18, Mein et al., Sidheswaran et al. and Hoke et al. references disclose the method of claim 16, wherein the manganese oxide comprises cryptomelane, birnessite, vernadite, manganese oxide polymorph I, poorly crystalline cryptomelane, amorphous manganese oxide, polymorphs thereof, or mixtures thereof (Sidheswaran et al. - Figure 1A – manganese oxide (A-treated at 100oC and Table 2) and Hoke et al. – Paragraph [0011] – hollandite, cryptomelane etc)..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/              Examiner, Art Unit 1774